Case 2:20-cv-02836-TLP-tmp Document 24 Filed 09/22/21 Page 1 of 1              PageID 240




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 TASHA PEETE-JEFFRIES,                        )
                                              )
        Plaintiff,                            )
                                              )       No. 2:20-cv-02836-TLP-tmp
 v.                                           )
                                              )
 SHELBY COUNTY SCHOOLS BOARD                  )
 OF EDUCATION,                                )
                                              )
       Defendant.                             )


                                      JUDGMENT


 JUDGMENT BY COURT. This action came before the Court on Plaintiff’s Pro Se

 Complaint, filed on November 16, 2020. (ECF No. 1.) In accordance with the Order Adopting

 Report and Recommendation (ECF No. 23), entered by the Court,

 IT IS ORDERED, ADJUDGED, AND DECREED that this action is DISMISSED WITH

 PREJUDICE.

APPROVED:

s/Thomas L. Parker
THOMAS L. PARKER
UNITED STATES DISTRICT JUDGE

 September 22, 2021
 Date
